Citation Nr: 1505331	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  06-11 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served in the California Army National Guard, with active duty from January to November of 1991 and a verified period of active duty for training (ACDUTRA) from February to June of 1990.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 1997 rating decision, the appeal for which the Board found in February 2009 remained pending because of a January 1999 Substantive Appeal.  The case was previously remanded in February 2009, May 2011, January 2013, and February 2014.   

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the September 2014 supplemental statement of the case (SSOC).   


REMAND

In previous remands and VA compensation examination reports, various theories of entitlement to service connection have been addressed, such as direct service connection under 38 C.F.R. § 3.303, service connection based on aggravation of a pre-service disorder under 38 C.F.R. § 3.306, and service connection for an undiagnosed illness due to service in Southwest Asia during Operation Desert Storm under 38 C.F.R. § 3.317.  

In a January 2015 statement, the Veteran's representative raised the issue of whether a current skin disorder is secondary to a service-connected disorder (under 38 C.F.R. § 3.310).  As medical inquiry has not been conducted into this theory of causation, another remand is necessary for an addendum opinion.  

In addressing the issue of secondary service connection, the examiner should also clarify a point of confusion regarding one particular skin disorder.  In April 2013, June 2014, and August 2014 VA reports, it is stated that the Veteran has hidradenitis.  Further, each report may be construed in part as stating that hidradenitis did not exist prior to service.  However, the examiner stated in the August 2014 report that the Veteran's "conditions during service and pre service are of Hidradenitis which were not treated with [immunosuppressants]."  In the addendum opinion, the examiner should clarify whether hidradenitis existed prior to service, and if so, whether it was aggravated during service.  Stegall v. West, 11 Vet. App. 268, 270-271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's case should again be made available to the examiner who conducted the August 2014 VA addendum report.  The examiner should review and elaborate upon the report and opinion addressing the service connection claim for a skin disorder.  The examiner should also review the entire record, to include a copy of this remand.  The examiner should then address the following inquiries:

(a)  Did hidradenitis clearly and unmistakably preexist the Veteran's entry into active duty in January 1991?  

(b)  If so, was the preexisting hidradenitis clearly and unmistakably not aggravated as a result of such active duty service?  Or, was any increase in severity due to the natural progression of the disorder?   
(c)  Is it at least as likely as not (a probability of 50 percent or greater) that any skin disorder diagnosed during the appeal period (i.e., since July 1997) is due to or caused by a service-connected disorder?

(d)  If the answer to (c) is negative, is it at least as likely as not (a probability of 50 percent or greater) that a current skin disorder is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disorder? 

If the August 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




